Filed 12/31/13 In re M.W. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                      (El Dorado)


In re M.W. et al., Persons Coming Under the Juvenile                                         C072950
Court Law.

EL DORADO COUNTY DEPARTMENT OF                                                     (Super. Ct. Nos.
HUMAN SERVICES,                                                               SDP20120019, SDP20120021,
                                                                                   & SDP20120022)
                   Plaintiff and Respondent,

         v.

J.B.,

                   Defendant and Appellant.




         On August 22, 2012, the juvenile court, in connection with these dependency
proceedings brought on behalf of the minors, found Valarie B. to be the presumed parent
of minors M.W., Ja.W., and D.W. Appellant filed a petition for writ of mandate in case
No. C071961 challenging the juvenile court’s August 22, 2012, order declaring Valarie
B. the minors’ presumed parent. Appellant also filed the instant appeal from the
dispositional hearing on January 9, 2013.




                                                             1
         The sole issue raised by appellant in this appeal is the juvenile court’s order
declaring Valarie B. the minors’ presumed parent. Appellant contends the order was
erroneous and must be vacated.
         On November 20, 2013, this court filed its opinion in case No. C071961, directing
the juvenile court to vacate that portion of its August 22, 2012, order which declared
Valarie B. the presumed parent of minors M.W., Ja.W., and D.W. The peremptory writ
and remittitur issued December 23, 2013. Accordingly, we dismiss the instant appeal as
moot.1
                                        DISPOSITION
         The appeal is dismissed.



                                               BLEASE                     , Acting P. J.


We concur:


           HULL                      , J.


           MAURO                     , J.




1      This issue seems noncontroversial and the court has resolved it summarily in this
opinion, in the interest of judicial economy. Any party aggrieved by this procedure may
petition for rehearing. (Gov. Code, § 68081.)

                                                2